[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-14801         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 12, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 9:10-cr-80064-KAM-3

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

ANDREW FITZGERALD SAINT AUBYN BRISSETT,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 12, 2011)

Before CARNES, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

         Andrew Fitzgerald Saint Aubyn Brissett appeals the below the guidelines

range sentence of 36-months that he received after pleading guilty to attempted
re-entry of a deported alien in violation of 8 U.S.C. § 1326(a) and (b)(2). Brissett

contends that his below-the-guidelines-range sentence is procedurally

unreasonable because the district court “faile[ed] to set out the factors in 18 U.S.C.

§ 3553(a),” and substantively unreasonable because the sentence was greater than

necessary.

                                          I.

      Brissett is a citizen and native of Jamaica. In 1981, at age 16, he moved to

the United States with his family. From 1985 to 1991 he served as a reservist in

the United States Army, and he was honorably discharged. In 1993 he was

arrested and charged with possession with intent to distribute cocaine. In 1994 he

was arrested and charged with possession with intent to distribute heroin. He

pleaded guilty to those offenses and was sentenced to concurrent 18-month prison

sentences. In 1997 he was arrested and charged with carjacking, assault in the

second degree, and burglary in the fourth degree. Those charges were nolle

prossed.

      In 2003 Brissett was arrested and charged with possession of heroin,

possession with intent to distribute heroin, possession of 28 grams or more of

heroin with intent to distribute, and false statements to a peace officer. He was

found guilty of those offenses and received a five year sentence. Brissett was then

                                          2
removed to Jamaica. At that time Brissett was in a relationship with an American

woman and had three American children whom he periodically supported.

      In 2010 Brissett attempted to illegally re-enter the United States aboard a

shipping vessel. United States Customs and Border Protection officials

intercepted the vessel and arrested him. Brissett later pleaded guilty to attempting

to illegally re-enter the United States. Under the guidelines he had a base offense

level of 8. Brissett received a 16-level enhancement because he had previously

been deported following a conviction for a felony drug-trafficking offense, and a

3-level reduction based on his acceptance of responsibility, resulting in an

adjusted offense level of 21. Based on his 2003 convictions Brissett had a

criminal history category of II. Accordingly, the recommended sentence range

under the guidelines was 41 to 51 months imprisonment.

      Brissett requested a below-the-guidelines-range sentence and the

government recommended a sentence at the low end of the guidelines. The district

court, after stating that it had “considered the statement[s] of all the parties, the

presentence report . . . as well as the statutory factors set forth in 18 U.S.C. [§]

3553(a),” imposed a below-the-guidelines-range sentence of 36-months

imprisonment. Brissett appealed, arguing that his sentence was substantively

unreasonable because it was not even further below the guidelines range.

                                            3
                                           II.

      “We review the reasonableness of a sentence for abuse of discretion using a

two-step process.” United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.2010).

First, we determine “whether the district court committed any significant

procedural error,” and second we determine “whether the sentence is substantively

reasonable under the totality of the circumstances.” Id. “The party challenging

the sentence bears the burden to show it is unreasonable in light of the record and

the § 3553(a) factors.” Id.

      When determining if a sentence is procedurally reasonable, among the

issues we review is whether the district court failed to consider the appropriate

statutory factors or whether it failed to adequately explain the sentence it imposed.

See United States v. Gonzalez, 550 F.3d 1319, 1323 (11th Cir.2008). However, a

district court is not required to “state on the record that it has explicitly considered

each of the section 3553(a) factors or to discuss each of the section 3553(a)

factors.” United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005).

      Brissett argues that his sentence is procedurally unreasonable because the

district court did not consider the § 3553(a) factors. We disagree. The district




                                           4
court stated that it considered the § 3553(a) factors when imposing Brissett’s

sentence. His sentence is not procedurally unreasonable.

      To determine if a sentence is substantively unreasonable, “we must, as the

Supreme Court has instructed us, consider the totality of the facts and

circumstances.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir.2010). We

will vacate a sentence for substantive unreasonableness “if, but only if, we are left

with the definite and firm conviction that the district court committed a clear error

of judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” Id. at

1190 (quotation marks omitted).

      The totality of the circumstances show that Brissett’s 36-month sentence

was reasonable. The sentence was below the range recommended by the

guidelines and takes into account his service, family, and criminal history.

      AFFIRMED.




                                          5